TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED FEBRUARY 4, 2020



                                     NO. 03-19-00579-CV


                                  Jacob McCreight, Appellant

                                               v.

                    Wind River Crossing d/b/a Wind River Crossing, Appellee



         APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
                BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
       DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE SMITH



This is an appeal from the judgment signed by the trial court on August 15, 2019. Having

reviewed the record, the Court holds that Jacob McCreight has not prosecuted his appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.